Citation Nr: 1531145	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  07-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1985 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied an increased disability rating for left knee osteochondritis dissecans.  The issue of entitlement to a TDIU was initially recognized and remanded by the Board in June 2009 pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and was first adjudicated by the Appeals Management Center (AMC) in Washington, DC, in a February 2010 Supplemental Statement of the Case (SSOC).

In April 2009, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Columbia, South Carolina, before a Veterans Law Judge sitting in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the Veterans Benefits Management System (VBMS).  It is noted that the Veterans Law Judge before whom the Veteran provided testimony in April 2009 has since retired.  The Veteran was sent a letter to determine if he would like another hearing.  The correspondence indicated that, if no response was received within 30 days, it would be assumed that the Veteran did not desire a new hearing.  No response from the Veteran was received.

This matter was previously remanded by the Board in June 2010 and July 2011 for development related to VA's duties to notify and assist.  In January 2013, the Board denied the appeal for a TDIU.  The Veteran appealed the January 2013 Board decision to the United States Court of Appeals for Veterans Claims (the Court).  In October 2013, the Court granted an October 2013 Joint Motion for Remand, vacated the January 2013 Board decision, and remanded the matter to the Board.  

In April 2014, the Board remanded the matter for additional development including to obtain outstanding VA treatment records, examine the service-connected disabilities, and refer the matter to the VA Director of Compensation and Pension Service for consideration of a TDIU under 38 C.F.R. § 4.16(b) (2014).  The Board finds that all additional development instructed by the Board in previous remands have been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.

The issues of increased disability ratings for the service-connected left knee and mood disabilities have been raised by the record in the July 2015 Appellant Post-Remand Brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran has not been rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a claim for an increased disability rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 
12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).

In a March 2006 letter, the RO notified the Veteran about the evidence not of record that was necessary to substantiate an increased rating claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The March 2006 letter was sent to the Veteran prior to the initial denial of the claim for an increased rating in April 2006.  In August 2010, pursuant to the July 2010 Board Remand, the RO provided the Veteran with additional notice regarding claim for TDIU.  The issue of TDIU was subsequently readjudicated by the AOJ in December 2010.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  For these reasons, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, VA examinations and medical opinions, the November 2009 Board hearing transcript, an opinion letter from VA Director of Compensation and Pension Service regarding employability, and the Veteran's written statements.

Following the April 2014 Board Remand, VA provided a series of examinations of the service-connected disabilities in November 2014.  In each instance, the VA examiner interviewed the Veteran regarding past and present symptomatology, performed the pertinent physical or mental examinations, and provided opinions on the service-connected disability's impact on the Veteran's ability to obtain and maintain employment, as instructed in the April 2014 Board Remand.  For these reasons, the Board finds that the November 2014 VA examinations and medical opinions are adequate to assist in determining whether the Veteran has been unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

TDIU Legal Criteria

As noted above, a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris, 12 Vet. App. at 420; Hurd, 13 Vet. App. 449.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

TDIU Analysis

The Veteran contends that he is unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities.  Specifically, the Veteran asserts that the severity of the service-connected mood disorder symptoms, including suicidal ideation, combined with the physical pain caused by the service-connected left knee disabilities, have made him unemployable.  See, e.g., July 2015 Appellant Post-Remand Brief.

The service-connected disabilities include left knee osteochondritis dissecans, rated as 10 percent disabling from February 28, 2006 and 20 percent disabling from August 13, 2008 (based on limitation of extension); left knee scar, rated as 10 percent disabling from July 28, 2006; mood disorder, rated as 50 percent disabling from March 25, 2008; limited left knee flexion, rated as noncompensable from August 13, 2008; and erectile dysfunction, rated as noncompensable from August 9, 2012.  At no point has the combined rating disability met or exceeded the criteria for consideration for a TDIU under 38 C.F.R. § 4.16(a), and as discussed in more detail below, the matter was referred to the VA Director of Compensation and Pension Service for consideration of a TDIU under 38 C.F.R. § 4.16(b).

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran has been rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities for any period.  The April 2009 VA Form 21-8940 indicates that the Veteran's last employment was as a correctional officer from November 1998 to April 2007.  During a Board hearing in November 2009, the Veteran testified that he retired from that position after being approved for disability-based retirement related to the service-connected left knee disabilities.  See Board hearing transcript at 6.  After retiring, the Veteran began to pursue a bachelor's degree in May 2007.  Id. at 7.  Since that time, the Veteran has completed a bachelor's degree in social work, started a master's degree program in social work, and performed an internship in social work as recently as November 2014.  See November 2014 VA mental disorders examination report.

VA examined the left knee in November 2014.  The November 2014 VA knee examiner opined that the Veteran would be unable to obtain or maintain gainful employment in a line of work that required him to be on his feet all day, or perform manual labor, due to service-connected left knee disability symptoms including pain, swelling, and disturbance of locomotion.  During that examination, the Veteran reported that flare-ups of left knee pain have caused him to miss school.

VA also examined the service-connected mood disorder in November 2014.  The November 2014 VA mental health examiner opined that the service-connected mood disorder does not prevent the Veteran from securing and maintaining substantially gainful employment.  Evidence for the opinion included the Veteran's adequate performance in school.  The relevant mood disorder symptoms included depression, anxiety, difficulty with concentration and short term memory, irritability, angry outbursts, and intermittent suicidal thoughts.  The Veteran has not contended that the service-connected erectile dysfunction has any impact on employability.

The evidence shows that the Veteran has successfully pursued an education to reenter the workforce with a master's degree in social work, and the evidence demonstrates that the Veteran either holds or has recently held an internship in the field.  The recent November 2014 VA examinations indicate that, while the Veteran may be precluded from employment that requires manual labor, the Veteran is generally fit to pursue sedentary employment.  

In the July 2015 appellant brief, the representative argued that missing two or three days of school per month due to knee pain flare-ups would raise concerns for an employer, especially in a mental health field where the Veteran's clients would be scheduled in advance for the days that are missed.  The Board is unconvinced by this argument, which is, at best, speculative.  Neither the Veteran nor the representative has submitted evidence that information about knee pain flare-ups has been presented to actual or potential employers and been met with caution or apprehension over employability.  The closest comparison to gainful employment has been the (presumably) unpaid internship in social work that was ongoing as of November 2014.  Neither the Veteran nor the representative has indicated that knee pain flare-ups interfered in any way with the Veteran's performance or the employer's impression of the Veteran's performance in that internship.  As such, the Board does not place any probative weight on the representative's assertion that the potential of missing two to three days per month due to flare-ups of knee pain is reason to find the Veteran unable to obtain or maintain substantially gainful employment at any point in the past, or at any point moving forward.

The representative noted that the November 2014 VA examination of the service-connected mood disorder revealed intermittent suicidal ideation, which he asserts may support an increased rating of 70 percent for the mood disorder.  The representative also expressed disagreement with the current ratings assigned for the left knee disabilities, suggesting that the current symptomatology supports increased ratings in excess of those currently assigned.  The Board has considered the representative's concerns over the current disability ratings, and more importantly, considered all the symptoms identified in the November 2014 VA examination reports and how they impact the Veteran's employability.  While the disability ratings assigned to each service-connected disability are indicative of the severity of each disability, the matter of determining whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities is not a question of arithmetic.  While the disability ratings may affect eligibility for a TDIU under either 38 C.F.R. § 4.16(a) or 38 C.F.R. § 4.16(b), the decision in either scenario is based entirely upon whether the Veteran has been rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities. 

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the Veteran has not been rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities for any period, so the criteria for TDIU have not been met or more nearly approximated for any period.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

A TDIU is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


